                                          Case 4:20-cv-06715-YGR Document 25 Filed 02/05/21 Page 1 of 2




                                   1                                  UNITED STATES DISTRICT COURT

                                   2                                 NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         WALTER GREEN, et al.,
                                   4                                                       Case No. 20-cv-06715-YGR
                                                       Plaintiffs,
                                   5
                                                  v.                                       CASE MANAGEMENT AND
                                   6                                                       PRETRIAL ORDER
                                         CITY OF SAN PABLO, et al.,
                                   7
                                                       Defendants.
                                   8

                                   9          TO ALL PARTIES AND COUNSEL OF RECORD:

                                  10          The Court hereby sets the following trial and pretrial dates:

                                  11                                     PRETRIAL SCHEDULE
                                  12    CASE MANAGEMENT CONFERENCE:                           Monday, November 8, 2021 at 2:00 p.m.
Northern District of California
 United States District Court




                                  13    REFERRED TO MAGISTRATE JUDGE CORLEY FOR
                                        MANDATORY SETTLEMENT CONFERENCE TO BE                 July 1, 2021
                                  14    COMPLETED BY:
                                  15
                                        LAST DAY TO JOIN PARTIES OR AMEND                     Only for good cause by Motions under
                                  16    PLEADINGS:                                            FRCP Rule 16(b)(4)

                                  17    NON-EXPERT DISCOVERY CUTOFF:                          October 14, 2021

                                  18    DISCLOSURE OF EXPERT REPORTS:
                                        ALL EXPERTS, RETAINED AND NON-RETAINED                Opening: October 31, 2021
                                  19
                                        MUST PROVIDE WRITTEN REPORTS COMPLIANT                Rebuttal: November 17, 2021
                                  20    WITH FRCP 26(A)(2)(B):

                                  21    EXPERT DISCOVERY CUTOFF:                              December 31, 2021
                                  22    DISPOSITIVE MOTIONS1 / DAUBERT MOTIONS To
                                                                                              February 15, 2022 [filed on 35 day notice]
                                  23    BE HEARD BY:

                                  24    COMPLIANCE DEADLINE (SEE PAGE 2)                      Friday, April 29, 2022 at 9:01 a.m.

                                  25    JOINT PRETRIAL CONFERENCE STATEMENT:                  May 6, 2022

                                  26

                                  27
                                              1
                                              See Standing Order regarding Pre-filing Conference Requirements for motions for
                                  28
                                       summary judgment.
                                          Case 4:20-cv-06715-YGR Document 25 Filed 02/05/21 Page 2 of 2




                                   1    PRETRIAL CONFERENCE:                                   Friday, May 20, 2022 at 9:00 a.m.

                                   2    TRIAL DATE AND LENGTH:                                 Monday, June 13, 2022 at 8:30 a.m. for
                                                                                               Jury Trial
                                   3
                                       Pursuant to the Court’s Pretrial Instructions in Civil Cases at Section 2, trial counsel shall meet
                                   4
                                       and confer in advance of the Pretrial Conference. The compliance deadline on Friday, April 29,
                                   5
                                       2022 at 9:01 a.m. is intended to confirm that counsel have reviewed the Court’s Pretrial Setting
                                   6
                                       Instructions and are in compliance therewith. The compliance deadline shall be held in the
                                   7
                                       Federal Courthouse, 1301 Clay Street, Oakland, California, in Courtroom 1. Five (5) business
                                   8
                                       days prior to the date of the compliance hearing, the parties shall file a one-page JOINT
                                   9
                                       STATEMENT confirming they have complied with this requirement or explaining their failure to
                                  10
                                       comply. If compliance is complete, the parties need not appear and the compliance deadline will
                                  11
                                       be taken off calendar. Telephonic appearances will be allowed if the parties have submitted a joint
                                  12
Northern District of California
 United States District Court




                                       statement in a timely fashion. Failure to do so may result in sanctions.
                                  13
                                              The parties must comply with both the Court’s Standing Order in Civil Cases and Standing
                                  14
                                       Order for Pretrial Instructions in Civil Cases for additional deadlines and procedures. All
                                  15
                                       Standing Orders are available on the Court’s website at http://www.cand.uscourts.gov/ygrorders.
                                  16
                                              IT IS SO ORDERED.
                                  17
                                       Dated: February 5, 2021
                                  18
                                                                                        ______________________________________
                                  19                                                    YVONNE GONZALEZ ROGERS
                                                                                        United States District Judge
                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                         2
